                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


IRA B. HARRIS,                                     )
                                                   )
           Petitioner,                             )
                                                   )
      v.                                           )           Case No. 4:17-CV-02562-NCC
                                                   )
TROY STEELE,                                       )
                                                   )
           Respondent.                             )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner’s Motion for Protective Order (Doc. 46). In

his Motion, Petitioner seeks to be moved and housed in the protective custody unit until the

outcome of this case (Doc. 46 at 1). Petitioner asserts that he is in fear for his life and welfare

due to the violent nature of his housing environment (Id.). In support of his request, Petitioner

has attached several letters to various prison administrators, a 2002 letter from a psychologist

stating that Petitioner would benefit from a single-man cell, and multiple grievances regarding

protective custody (Doc. 46-1). However, a challenge involving the circumstances of

confinement is properly brought as an action under 42 U.S.C. § 1983 and is not properly raised

in this habeas action. Therefore, if Petitioner wishes to raise these claims before the Court, he

must file a separate section 1983 action on the Court’s Prisoner Civil Rights Complaint Form.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s Motion for Protective Order (Doc. 46) is

DENIED, without prejudice.
       IT IS FURTHER ORDERED that the Clerk of Court shall provide Petitioner a copy of

the Court’s Prisoner Civil Rights Complaint Form.

       Dated this 8th day of July, 2019.

                                                      /s/ Noelle C. Collins
                                                    NOELLE C. COLLINS
                                                    UNITED STATES MAGISTRATE JUDGE




                                             -2-
